UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6154



LARRY LAMONT BUSH,

                                              Plaintiff - Appellant,

          versus


JOHN H. PRICE, Warden; WILLIAM BRITTON, Case
Manager; MARY CHAPLIN-COLE, Case Manager; M.
STOUFFER, Warden; K. HOFFMAN, Case Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
2264-AMD)


Submitted:   June 24, 2005                 Decided:   August 19, 2005


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Larry Lamont Bush appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Bush v.

Price, No. CA-03-2264-AMD (D. Md. filed Jan. 13; entered Jan. 14,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -